366 So.2d 728 (1979)
In re WIREGRASS COMPREHENSIVE MENTAL HEALTH CLINIC, INC.
v.
Victoria F. PRICE.
Ex parte Victoria F. PRICE.
78-147.
Supreme Court of Alabama.
January 26, 1979.
Edward M. Price, Jr. of Farmer, Farmer & Price, Dothan, for petitioner.
G. M. Harrison of Merrill & Harrison, Dothan, for respondent.
SHORES, Justice.
In denying this writ, we agree that summary judgment was improper. In doing so, we do not pass upon the quality or quantity of evidence respecting the issue of liability.
WRIT DENIED.
TORBERT, C. J., and MADDOX, JONES and BEATTY, JJ., concur.